                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION
                                                                                         FILED
                                                                                  Scott L. Poff, Clerk
                                                                               United States District Court

 WASEEM DAKER,                                                            By jburrell at 10:22 am, Nov 01, 2018



                Petitioner,                                  CIVIL ACTION NO.: 4:17-cv-106

         v.

 MARTY ALLEN,

                Respondent.


                                            ORDER

       This matter is before the Court on Petitioner Waseem Daker’s (“Daker”) Motion to

Consolidate Cases. (Doc. 32.) Daker has filed numerous petitions in this District pursuant to 28

U.S.C. § 2254 stemming from allegations regarding his placement and detention in Tier II

segregation while he was housed at Georgia State Prison in Reidsville, Georgia. For the reasons

and in the manner set forth below, the Court GRANTS Daker’s Motion to Consolidate;

CONSOLIDATES Case Number 4:17-cv-106 (Daker II) into Case Number 6:17-cv-23 (Daker

I); and CLOSES Daker II. The Court also DIRECTS the Clerk of Court to file all pleadings in

Daker II, including this Order, upon the docket of Daker I. The Court further DIRECTS the

parties that the Court’s instructions for proceeding in Daker I shall remain in full force and effect.

                                         BACKGROUND

       Daker filed his original Petition on February 3, 2017, attacking his placement in solitary

confinement/segregation. Daker I, ECF No. 1. The Court determined Daker set forth cognizable

Section 2254 claims as to “grounds” 32, 36–37, and 46–50. Id., ECF No. 15, p. 3. The Court also

adopted the recommendation to dismiss Daker’s remaining forty-seven (47) claims because these
claims did not sound in habeas corpus, thus leaving only Daker’s habeas claims pending. Id.,

ECF No. 52.

          In the meantime, Daker filed this Section 2254 petition on June 19, 2017, alleging the same

violations as he did in Daker I, which was docketed in this Court’s Savannah Division. Daker II,

ECF No. 1. The Court adopted the recommendation that Daker’s Section 2254 petition was

meritless and should be dismissed. Id., ECF Nos. 6, 12. However, the Court granted Daker’s

motion for reconsideration of that Order and vacated its previously-issued Order. Id., ECF No. 28.

The Court advised Daker it would “consider what portions of [his] petition state a valid habeas

claim” once the Court regained jurisdiction, either by way of withdrawal of his appeal or the

issuance of a decision and remand from the Eleventh Circuit Court of Appeals. Id. at p. 2. The

Eleventh Circuit dismissed Daker’s appeal as moot for lack of jurisdiction given this Court’s

disposition of Daker’s motion for reconsideration and vacatur of its previous Order. Id., ECF No.

30. In accord with the Eleventh Circuit’s ruling, this Court regained jurisdiction, and Daker filed

the instant Motion to Consolidate. 1

                                               DISCUSSION

          A district court has authority to consolidate multiple actions if they “involve a common

question of law or fact.” Fed. R. Civ. P. 42(a). Consolidation under Rule 42(a) “is permissive and

vests a purely discretionary power in the district court.” Young v. City of Augusta, 59 F.3d 1160,

1168 (11th Cir. 1995) (internal quotes omitted). “District courts in this circuit have been urged to

make good use of Rule 42(a) . . . in order to expedite the trial and eliminate unnecessary repetition

and confusion.” Young, 59 F.3d at 1169 (internal quotes omitted). The decision of whether to

consolidate “is entirely within the discretion of the district court as it seeks to promote the



1
    The record and docket for Daker I provide greater detail of Daker’s filings.


                                                       2
administration of justice.” Gentry v. Smith, 487 F.2d 571, 581 (5th Cir. 1973); 2 see also Devlin

v. Transp. Communs. Int’l Union, 175 F.3d 121, 130 (2d Cir. 1999) (courts can sua sponte

consolidate cases under Rule 42(a)).

        In exercising that discretion, district courts must weigh the risk of prejudice and confusion

wrought by consolidation against the risk of inconsistent rulings on common factual and legal

questions; the burden on the parties and the court posed by multiple lawsuits as opposed to one;

the length of time required to conclude multiple lawsuits as opposed to one; and the relative

expense of proceeding with separate lawsuits if they are not consolidated. Hendrix v. Raybestos-

Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985).

        Daker’s habeas proceedings involve similar facts and the same Respondent, and Daker

pleads virtually identical legal claims in all his habeas petitions. At the core of his claims, Daker

seeks his release from administrative segregation for the same reasons—allegedly unlawful

disciplinary reports and segregated confinement. Moreover, Daker seeks release from the same,

uninterrupted stay in Tier II administrative segregation. Given this congruence, and in light of

Daker’s well-documented litigiousness, the benefits of consolidation far outweigh any prejudice

to the parties. For example, consolidation of Daker’s filings will promote judicial economy and

help the parties avoid piecemeal litigation resulting from Daker’s ongoing habeas proceedings.

What is more, Respondent does not oppose the consolidation of Daker II into Daker I. 3




2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit Court
of Appeals adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.

3
  Although Respondent previously opposed the consolidation of Daker II, Respondent did so at a time
when the petition in that case had been dismissed. Daker I, ECF No. 121, p. 5. The petition in Daker II
has now been reopened, and Daker has again requested consolidation. Respondent has not filed any
opposition to Daker’s current Motion to Consolidate.



                                                    3
                                          CONCLUSION

       Based on the foregoing, the Court GRANTS Daker’s Motion; CONSOLIDATES Case

Number 4:17-cv-106 (Daker II) into Case Number 6:17-cv-23 (Daker I); and CLOSES Daker II.

The Court also DIRECTS the Clerk of Court to file all pleadings in Daker II upon the docket of

Daker I. The Court further DIRECTS the parties that the Court’s instructions for the proceedings

in Daker I shall remain in full force and effect.

       SO ORDERED, this 1st day of November, 2018.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                    4
